Non-Responsive or Non-compliant Amendment
Applicant submitted amendment on August 4, 2021. At least the amendment to independent claims 1, 33 and 34 [all independent claims presented in Application] and addition of new dependent claim 37 bring additional subject matter, not present in allowable claims from the OEE application, into the claims from the filed specification.
The requirements for the Patent Prosecution Highway (PPH) program sets forth:

    PNG
    media_image1.png
    136
    656
    media_image1.png
    Greyscale

The presently submitted amendment is different than and does not sufficiently correspond to the allowable/patentable claims in the OEE application. Applicant has not submitted a statement certifying that the amendments and newly added claim sufficiently corresponds to allowable/patentable claims in the OEEE application.
The amendment filed August 4, 2021 is not entered and is a non-responsive reply.
Additionally, once a PPH request has been granted, the application is accorded special status which is retained throughout the prosecution of the application. If participation in the PPH program is no longer desired, Applicant may wish to consider filing a continuing application (CON).
Conclusion
Thus, the reply filed on August 4, 2021 is not fully responsive to the prior Office action. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCIA L WATKINS/Primary Examiner, Art Unit 3774